MYERS, P.J.,
— Defendant was charged with hunting without a valid license, in violation of The Game Law of June 3, 1977, P.L. *4981225, as amended, 34 P.S. §1311.316(a). He was found guilty by a district justice, and he then appealed to this court. A de novo hearing was held before us, and the matter is now ready for disposition.
When defendant was arrested, he had a valid Pennsylvania resident hunter’s license in his possession. The Commonwealth maintains, however, that defendant is a resident of New Jersey rather than Pennsylvania, and therefore should have possessed a nonresident hunting license. We find the Commonwealth’s contention is without merit.
At the hearing defendant testified: (1) that he owns property at RD 3, Benton, Columbia County, Pa.; (2) that he pays real estate taxes, school taxes, and personal taxes in Columbia County; (3) that he receives all of his mail in Columbia County; (4) that he has voted regularly in Columbia County since 1973; and (5) that it is his intention to remain permanently in Columbia County.
Defendant admitted that he works during the week in New Jersey, but he stated that he returns nearly every weekend to his Columbia County residence, which he considers to be “home.” We find defendant’s testimony to be credible.
Clearly, the Commonwealth has failed to sustain its burden of proving that defendant is a nonresident under these circumstances. See also Commonwealth v. Lane, 51 D. & C. 2nd 638 (1971).
ORDER
And now, February 13,1978, we adjudge defendant not guilty. Costs to be paid by the Commonwealth.